Citation Nr: 0206951	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  01-02 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction due to exposure to radar.

2.  Entitlement to service connection for infertility due to 
exposure to radar.

3.  Entitlement to service connection for a skin disorder due 
to exposure to radar.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a scar of the right 
index finger.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
January 1962.

The veteran testified at a pre-decisional hearing at the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO) in July 2000.  In September 2000, the RO 
issued a rating action which denied the claims, finding that 
they were not well grounded.  In February 2002, the veteran 
and his spouse testified before the undersigned at a hearing 
conducted at the Jackson RO.


FINDINGS OF FACT

1.  The veteran does not suffer from an erectile dysfunction 
which can be related to his period of service.

2.  The veteran does not suffer from infertility which can be 
related to his period of service.

3.  The veteran does not suffer from a skin disorder which 
can be related to his period of service.

4.  The veteran does not suffer from a low back disorder 
which can be related to his period of service.

5.  The veteran sustained an injury to the right index 
finger, resulting in a scar.


CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001).

2.  Infertility was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2001).

3.  A skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001).

4.  A chronic low back disorder was not incurred in or 
aggravated by service, nor may degenerative arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (2001).

5.  A scar of the right index finger was incurred during 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that he developed an erectile 
dysfunction, infertility and a skin disorder after being 
exposed to radar antennae emissions aboard Naval vessels.  He 
has asserted that he injured his low back and right index 
finger in service and that service connection should be 
awarded to his resulting residuals.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

Erectile dysfunction and infertility

The veteran's service medical records do not contain any 
references to either an erectile dysfunction or infertility.  
The entrance examination performed in February 1958 was 
within normal limits.  In May 1960, he was noted to have a 
left varicocele.  The separation examination conducted in 
January 1962 was normal.

VA outpatient treatment records developed January 1995 and 
September 2000 show no complaints of or treatment for either 
an erectile dysfunction or infertility.  VA afforded the 
veteran a genitourinary examination in April 2000.  At the 
time of this examination, he expressed his opinion that both 
of these reported difficulties were related to radar exposure 
in service.  He said that two to three months following his 
discharge, he and his wife saw a private physician after 
having difficulties conceiving.  He said that they were told 
that the veteran could not father children due to a low sperm 
count.  He also stated that he gets no erections at all and 
that he does not awaken with erections with REM sleep.  It 
was noted that the veteran was a known hypertensive who was 
on medication.  He stated that he had not had intercourse in 
5 to 6 years.  The physical examination of the veteran's 
external genitalia noted that the right scrotal contents were 
normal; the left showed a moderate-sized hydrocele with a 
varicocele, both of which were asymptomatic.  The impressions 
were 1) erectile dysfunction, etiology undetermined; and 2) 
infertility, by history, etiology undetermined.  The examiner 
then stated that "I have never heard of radar causing 
infertility.  Our radiation physician stated that radar is 
not known to produce infertility."

The veteran testified at a personal hearing at the RO in July 
2000.  He pointed out that he had been married for 39 years 
and had not fathered any children.  He indicated that he had 
not seen any medical professionals for his complaints of 
erectile dysfunction and infertility.

The veteran testified before the undersigned in February 
2002.  He denied having either an erectile dysfunction or 
infertility in service and reiterated his belief that they 
had been caused by exposure to radar emissions.  He denied 
seeking treatment for these conditions after service and 
noted no treatment at VA prior to 1995.  He also noted that 
no doctor, private or associated with VA, had ever told him 
that these conditions were related to radar.


Skin disorder

The veteran's service medical records contain no complaints 
of or treatment for a skin disorder.  His skin was noted to 
be normal during the February 1958 entrance examination and 
the January 1962 separation examination.

VA outpatient treatment records developed between January 
1995 and September 2000 show no treatment for a skin 
disorder.

The veteran's wife submitted correspondence in July 2000, in 
which she stated that she and the veteran were married in 
1962.  About 4 years later, he developed a pronounced rash 
from the waist up.  She noted that this was very 
uncomfortable and itchy; it lasted about 4 years.  She 
indicated that he had told her that this condition had 
started in service; he said that he had served aboard ship 
and was involved with maintenance and painting and had been 
around radar antennas.

The veteran testified at a personal hearing at the RO in July 
2000.  He stated that he had suffered from red blotches in 
service.  He stated that he was given a powder and that his 
condition was referred to as "tropical heat rash."  He 
denied receiving any treatment since.

The veteran then testified before the undersigned in February 
2002.  He indicated that he had suffered from what he 
described as red blotches in service and that a corpsman had 
given him powder to treat it.  He stated that he now has very 
dry skin that will itch, especially if exposed to the sun.  
He denied receiving any treatment after service or any 
treatment from VA prior to 1995.  He also stated that no one 
had ever told him that radar had caused any skin condition.


Low back disorder

The veteran's service medical records indicate that his 
musculoskeletal system was normal at the time of the entrance 
examination performed in February 1958.  On August 10, 1958, 
he complained of a sensation of pain in the mid back after 
lifting some trays.  The pain was worse in the morning and he 
had slight aggravation on lateral bending to the left; 
otherwise, range of motion was full.  The diagnosis was 
sprain, low thoracic spine.  On August 12, 1958 he had dorsal 
muscle spasm.  There were no further complaints and the 
January 1962 separation examination found that his spine was 
within normal limits.

The veteran was seen on an outpatient basis by VA between 
January 1995 and September 2000.  He complained of some low 
back pain.  A March 18, 1996 x-ray showed marked L5-S1 disc 
space narrowing and hypertrophic spurring of the vertebral 
bodies.  There were also mild degenerative changes of the 
sacroiliac joints bilaterally.  An April 29, 1997 x-ray 
showed disc bulging at the L3-4 and L4-5 levels; there was 
hypertrophy of the ligamentum flavum and facet joints at L3-4 
and the spinal canal appeared narrower.  

The veteran testified at a personal hearing at the RO in July 
2000.  He noted that he had hurt his back in service while 
carrying some trays.  He could not recall having any 
treatment after service, despite experiencing intermittent 
pain.  He indicated that he would self-treat with aspirin.

The veteran testified before the undersigned in February 
2002.  He again referred to the inservice injury to the back; 
he stated that he had had problems ever since his separation, 
although the back pain was getting worse as he ages.  
However, he stated that he had sought no treatment until he 
went to the VA in 1995.  He thought that he might have 
complained to a company physician when he worked at an auto 
plant between 1968 and 1973, although he was not sure about 
this.  He admitted that no one had ever told him that his 
current complaints were related to the injury in service.


Scar right index finger

The veteran's service medical records showed that his finger 
was normal at the time of the February 1958 entrance 
examination.  On August 16, 1958 he got his right index 
finger stuck in a grinder.  This finger had a dog ear 
avulsion laceration, which was cleaned and debrided.  No 
tendon involvement was noted.  The laceration was sutured.  
Two days later the laceration was found to be healing well, 
with no drainage.  On August 28, he complained that the 
finger was painful and the sutures were removed.  Almost the 
entire laceration was filled with purulent discharge.  The 
wound was partially opened and the necrotic skin was removed.  
No further complaints were made during service and the finger 
was normal at the time of the January 1962 separation 
examination.

The veteran was seen by VA on outpatient basis between 
January 1995 and September 2000.  There was no reference to 
any complaints about his right index finger.

The veteran testified at a personal hearing at the RO in July 
2000.  He stated that he had numbness about the finger, 
although he denied pronounced loss of use and indicated that 
there was not too much stiffness.  He indicated that the scar 
was healed.

The veteran then testified before the undersigned in February 
2002.  He indicated that he had not sought any treatment for 
the finger following discharge, noting that it was healed and 
that there was nothing to be done for it.  He did complain 
that it was painful and would become numb in the cold.


Relevant laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2001).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be... reopened on the 
basis of § 3.303(b) if the condition is observed 
during service or any applicable presumption 
period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence 
relates the present condition to that 
symptomatology.  

Savage, supra, at 498. 

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 to 5107. (West Supp. 2001)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of the claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of these claims has proceeded in 
accordance with the provisions of the law and regulations.

(i.)  Notification

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the statement of the case (SOC) issued in 
October 2000 and the supplemental statement of the case 
(SSOC) issued in December 2001, the veteran and his 
representative were provided notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim on appeal.  The SOC and the SSOC also notified the 
veteran of the pertinent law and regulations, as well as his 
due process rights. 

(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  
  
In this case, as indicated in the factual background section 
above, the veteran has been accorded a VA examination in 
April 2000.  There are also of record various VA outpatient 
treatment records.  The veteran was also contacted by the RO 
in March 2001 and informed of the provisions of the VCAA.  He 
was informed of the information needed to substantiate his 
claims (such as a medical diagnosis of a current disability; 
evidence of incurrence or aggravation in service; and medical 
evidence of a relationship between the inservice injury or 
disease and the current disability).  He was also asked to 
provide any information concerning private or VA treatment; 
VA Forms 21-4142 were enclosed so that the RO could obtain 
any private records referred to.  Finally, he was asked to 
indicate whether he had any additional evidence to submit.  
Neither the veteran nor his representative responded to this 
correspondence  There is no indication that there is any 
relevant evidence which currently exists and which has not 
been obtained.  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his claim, to include the appearance at a 
personal hearing at the RO in July 2000 and before the 
undersigned in February 2002.

In sum, the veteran has received appropriate notice and the 
facts relevant to the veteran's claim have been properly 
developed.  There is no further action which should be 
undertaken to comply with the provisions of the VCAA.

Discussion

Erectile dysfunction and infertility

After a careful review of the evidence of record, it is found 
that entitlement to service connection for an erectile 
dysfunction and infertility has not been established.  There 
is no indication that either condition was present in 
service; in fact, the veteran admits that neither was 
incurred in service.  Rather, he has asserted that he was 
exposed to radar emissions in service and that these resulted 
in the development of these disorders.  However, there is no 
indication in the available record that the veteran was ever 
exposed to radar emissions or that any such emissions would 
have caused these conditions.  The record indicates that the 
veteran engaged in deck maintenance in service; there is no 
indication that he came into extensive contact with radar 
emissions.  However, even if he had, the record does not 
support a finding that any such exposure resulted in either 
an erectile dysfunction or infertility.  He admitted at his 
personal hearings that no medical professional had ever 
alluded to such a causal relationship.  Significantly, the VA 
examiner in April 2000 stated that he knew of no connection 
between radar and the development of either an erectile 
dysfunction or infertility; it was also noted that the 
radiation physician indicated to the examiner that radar is 
not known to produce infertility.  While the veteran and his 
spouse have expressed their belief that such a causal 
relationship exists, they are not competent, as laypersons, 
to render an opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, it is found that the preponderance of the evidence 
is against the veteran's claims for service connection for an 
erectile dysfunction and infertility.

A skin disorder

After a careful review of the evidence, it is found that that 
evidence does not support a finding of entitlement to service 
connection for a skin disorder.  While the veteran has stated 
that he suffered from "red blotches" in service, the 
service medical records show no treatment for any skin 
complaints.  Both the entrance and the separation 
examinations noted that his skin was within normal limits.  
His wife stated that he had such a disorder four years after 
their marriage in 1962 and that he had told her that this had 
first manifested in service; however, she had no personal 
knowledge of the existence of any skin disorder while the 
veteran was on active duty.  Therefore, there is no evidence 
that any skin disorder was present in service.  The veteran 
has also alleged that he currently has a skin disorder that 
was caused by exposure to radar emissions in service.  As 
noted above, there is no evidence to support his contentions 
that he was exposed to radar emissions in service.  In any 
event, even if he had been, there is no evidence of the 
existence of a current skin disability.  The VA records 
developed between January 1995 and September 2000 do not 
reflect any complaints of or treatment for any skin 
disorders.  While the veteran has stated that his skin is dry 
and itchy, there is absolutely no medical evidence of any 
diagnosed disability.  Again, the veteran and his spouse are 
not competent, as lay persons, to render an opinion as to 
medical diagnosis or causation.  See Espiritu, supra.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a skin disorder.

A back disorder

The evidence of record indicates that the veteran did injure 
his back on active duty.  The service medical records clearly 
show treatment for a back sprain in August 1958.  Therefore, 
the existence of an injury in service has been established.  
There is also evidence that shows a diagnosis of degenerative 
changes and bulging discs in the lumbosacral spine in 1996.  
Therefore, a current low back disorder does exist.  However, 
the question remains as to whether the back injury in service 
resulted in the development of a chronic low back disorder.  
The evidence of record indicates that the veteran did not 
complain about his back in service after August 1958; 
moreover, his spine was noted to be normal at the time of the 
separation examination conducted in January 1962.  
Significantly, there was no indication of treatment for back 
complaints between his discharge in 1962 and complaints made 
to VA during outpatient treatment in 1996, some 34 years 
after separation.  In addition, the veteran could not recall 
receiving any treatment, from either VA or from private 
sources, during these years.  The silence of these records 
argues against a finding of chronicity in this case.  The 
veteran is not competent as a layperson to render an opinion 
that he developed a chronic low back disorder as a result of 
the injury in service.  See Espiritu, supra.  A chronic low 
back disability is not the type of condition, such as flat 
feet, that can be observed by a layperson.  Nor is the 
veteran competent to state that he developed a chronic low 
back disability during the one year presumptive period for 
arthritis, which the objective evidence had not shown until 
several years following his separation.

Despite the fact that the veteran has not established 
chronicity, his claim could still be granted "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, supra.  
The evidence in this case shows that an injury was sustained 
in service; it also shows the current existence of 
degenerative changes and disc disease in the low back.  
However, there is no evidence of continuity of symptomatology 
to which to relate his current condition.Therefore, it is 
found that the preponderance of the evidence is against the 
veteran's claim for service connection for a low back 
disability.


A scar of the right index finger

After a review of the entire record, it is found that the 
evidence of record supports a finding of entitlement to 
service connection for a scar of the right index finger.  The 
evidence of record showed that the veteran sustained an 
avulsion laceration to the right index finger, which became 
infected and had to reopened for the removal of necrotic 
skin.  At the time of his February 2002, he pointed to the 
scar still present over the right index finger.  It does not 
require medical knowledge for the veteran to observe that the 
scar became manifest at the time of the removal of the 
necrotic skin.  Nor does it require medical knowledge for the 
veteran to observe that the same scar has remained on his 
finger since the removal of the necrotic skin.  Therefore, 
after weighing all the evidence of record, and after 
resolving any doubt in favor of the veteran, it is found that 
the evidence supports entitlement to service connection for a 
scar of the right index finger.

ORDER

Service connection for an erectile dysfunction is denied.

Service connection for infertility is denied.

Service connection for a skin disorder is denied.

Service connection for a low back disability is denied.

Service connection for a scar of the right index finger is 
granted.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

